 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 1 of 9 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Damien Minna,                             Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     Dana Point Plaza Re Holdings,             Act; Unruh Civil Rights Act
       LLC, a Delaware Limited Liability
15     Company;
       Thai Dara Inc., a California
16     Corporation

17               Defendants.

18
19           Plaintiff Damien Minna complains of Dana Point Plaza Re Holdings,

20   LLC, a Delaware Limited Liability Company; Thai Dara Inc., a California

21   Corporation; and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   quadriplegic. He cannot walk and uses a wheelchair for mobility.

26     2. Defendant Dana Point Plaza Re Holdings, LLC owned the real property

27   located at or about 34255 Pacific Coast Hwy, Dana Point, California, in July

28   2019.


                                            1

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 2 of 9 Page ID #:2




 1     3. Defendant Dana Point Plaza Re Holdings, LLC owns the real property
 2   located at or about 34255 Pacific Coast Hwy, Dana Point, California,
 3   currently.
 4     4. Defendant Thai Dara Inc. owned Thai Dara located at or about 34255
 5   Pacific Coast Hwy, Dana Point, California, in July 2019.
 6     5. Defendant Thai Dara Inc. owns Thai Dara (“Restaurant”) located at or
 7   about 34255 Pacific Coast Hwy, Dana Point, California, currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein is
13   responsible in some capacity for the events herein alleged, or is a necessary
14   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
15   the true names, capacities, connections, and responsibilities of the Defendants
16   are ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 3 of 9 Page ID #:3




 1
 2     FACTUAL ALLEGATIONS:
 3     10. Plaintiff went to the Restaurant in July 2019 with the intention to avail
 4   himself of its goods and to assess the business for compliance with the
 5   disability access laws.
 6     11. The Restaurant is a facility open to the public, a place of public
 7   accommodation, and a business establishment.
 8     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 9   to provide wheelchair accessible dining surfaces in conformance with the ADA
10   Standards as it relates to wheelchair users like the plaintiff.
11     13. The Restaurant provides dining surfaces to its customers but fails to
12   provide any wheelchair accessible dining surfaces.
13     14. One problem that plaintiff encountered is the lack of sufficient knee or
14   toe clearance under the dining surfaces for wheelchair users.
15     15. Plaintiff believes that there are other features of the dining surfaces that
16   likely fail to comply with the ADA Standards and seeks to have fully compliant
17   dining surfaces available for wheelchair users.
18     16. On information and belief, the defendants currently fail to provide
19   wheelchair accessible dining surfaces.
20     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21   provide wheelchair accessible paths of travel leading to the restroom in
22   conformance with the ADA Standards as it relates to wheelchair users like the
23   plaintiff.
24     18. The Restaurant provides paths of travel to its customers but fails to
25   provide any wheelchair accessible paths of travel.
26     19. The problem encountered by the plaintiff is that the path of travel to the
27   restroom was too narrow for wheelchair users because of items that
28   defendants store along the path of travel.


                                              3

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 4 of 9 Page ID #:4




 1     20. Plaintiff believes that there are other features of the paths of travel that
 2   likely fail to comply with the ADA Standards and seeks to have fully compliant
 3   paths of travel available for wheelchair users.
 4     21. On information and belief, the defendants currently fail to provide
 5   wheelchair accessible paths of travel.
 6     22. Moreover, on the date of the plaintiff’s visit, the defendants failed to
 7   provide wheelchair accessible parking in conformance with the ADA
 8   Standards as it relates to wheelchair users like the plaintiff.
 9     23. The Restaurant provides parking to its customers but fails to provide
10   wheelchair accessible parking.
11     24. The problem encountered by the plaintiff is that the parking spaces and
12   access aisles designed for persons with disabilities have slopes and cross slopes
13   that exceed 2.1%.
14     25. Plaintiff believes that there are other features of the parking that likely
15   fail to comply with the ADA Standards and seeks to have fully compliant
16   parking available for wheelchair users.
17     26. On information and belief, the defendants currently fail to provide
18   wheelchair accessible parking.
19     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     29. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     30. Even though the plaintiff did not confront the barrier, the restroom
27   mirror is too high. Plaintiff seeks to have this barrier removed as it relates to
28   and impact his disability.


                                              4

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 5 of 9 Page ID #:5




 1     31. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     32. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     33. Plaintiff will return to the Restaurant to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Restaurant and its facilities are accessible. Plaintiff is currently
13   deterred from doing so because of his knowledge of the existing barriers and
14   his uncertainty about the existence of yet other barriers on the site. If the
15   barriers are not removed, the plaintiff will face unlawful and discriminatory
16   barriers again.
17     34. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               5

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 6 of 9 Page ID #:6




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2     35. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5     36. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     37. When a business provides facilities such as dining surfaces, it must
28   provide accessible dining surfaces.


                                             6

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 7 of 9 Page ID #:7




 1     38. Here, accessible dining surfaces have not been provided in
 2   conformance with the ADA Standards.
 3     39. When a business provides facilities such as parking, it must provide
 4   accessible parking.
 5     40. Here, accessible parking has not been provided in conformance with the
 6   ADA Standards.
 7     41. When a business provides paths of travel, it must provide accessible
 8   paths of travel.
 9     42. Here, accessible paths of travel have not been provided in conformance
10   with the ADA Standards.
11     43. When a business provides facilities such as restrooms, it must provide
12   accessible restrooms.
13     44. Here, accessible restrooms have not been provided in conformance with
14   the ADA Standards.
15     45. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     46. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     47. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     48. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                              7

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 8 of 9 Page ID #:8




 1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 2   that persons with disabilities are entitled to full and equal accommodations,
 3   advantages, facilities, privileges, or services in all business establishment of
 4   every kind whatsoever within the jurisdiction of the State of California. Cal.
 5   Civ. Code §51(b).
 6      49. The Unruh Act provides that a violation of the ADA is a violation of the
 7   Unruh Act. Cal. Civ. Code, § 51(f).
 8      50. Defendants’ acts and omissions, as herein alleged, have violated the
 9   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      51. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).
16
17            PRAYER:
18            Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20          1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24          2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                               8

     Complaint
 Case 8:20-cv-02098-KES Document 1 Filed 10/30/20 Page 9 of 9 Page ID #:9



     Dated: October 29, 2020      CENTER FOR DISABILITY ACCESS
 1
 2
                                  By:
 3
 4                                _______________________

 5                                      Russell Handy, Esq.
                                        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
